DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglass (US 5736918 A).
As to claim 1, Douglass discloses: A fuse (Fig. 4-11), comprising: 
a fuse element 136, 136’, 160 disposed between a pair of terminal parts 114, the fuse element comprising a plurality of fuse parts (adjacent to rows 142 of perforations 144, including support bridges 148, 160); and 
a casing 112 for housing the fuse parts; 
wherein each fuse part further comprises a first flat surface (top surfaces) and a second flat surface 148, 168 (side surfaces, support bridges) contiguous with each other and intersecting a fold line (dashed lines in Fig. 7 and 10, e.g., at 150) along a longitudinal direction of the fuse element; and 
wherein the fold line is parallel to an axis between the pair of terminal parts and disposed offset from the axis in first direction and disposed offset from the axis in a second direction orthogonal to the first direction (see Fig. 5-6, each fuse element 136 and its respective fold line is parallel to the axis of the pair of terminal parts, and offset above or below and to a side).
As to claim 2, Douglass discloses: wherein the fuse element is bent toward the center of the casing ( the fold lines are bent toward a center of the casing, up or down, left or right).
As to claim 3, Douglass discloses: wherein each fuse part further comprises the first flat surface and the second flat surface orthogonal to each other (see Fig. 5-11).
As to claims 4 and 21-22, Douglass discloses: wherein the fuse element is constituted from a flat metal plate (see Fig. 7-11); and wherein the first flat surface and the second flat surface are formed by being bent (at dashed lines, e.g., 150) along the longitudinal direction of the fuse element.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835